DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/7/22 have been received. Claims 2-6, 8, 13, and 16 have been amended. Claims 1, 14-15, and 18-20 have been cancelled. Claims 22-24 are new.
Claim Objections
3.	The objection to claim 3 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 16 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20 on claim(s) 1-7, 15, and 17 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20 in view of Liu et al. (US 2018/0021888) on claim(s) 8-13 is/are withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20 in view of Liu et al. (US 2018/0021888) on claim(s) 14, and 18-20 is/are withdrawn because the Applicant amended the claims.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20  on claim(s) 16 is/are withdrawn because the Applicant amended the claims.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Nakai et al. (EP2061106A1) as cited in IDS dated 1/2/20 in view of Liu et al. (US 2018/0021888) on claim(s) 21 is/are withdrawn because the Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
10.	Claims 2-13, 16, 17, and 21-24 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 21 is directed to a method for producing a rechargeable battery, comprising:
coupling an edge region of a metal foil with a first surface of contact element of a contact-connection of an electrode of the rechargeable battery; and welding the contact element to the metal foil by applying a laser beam to a second, opposing, surface of the contact element using a feed motion of the laser beam that is superimposed by an oscillating motion.
	The prior art to Nakai et al. (EP2061106A1) discloses a method for producing a rechargeable battery, comprising: coupling an edge region of a metal foil with a first surface of contact element of a contact-connection of an electrode of the rechargeable battery; and welding the contact element to the metal foil by applying a laser beam to a second, opposing, surface of the contact element but does not disclose, teach or render obvious using a feed motion of the laser beam that is superimposed by an oscillating motion.
	The prior art to Liu et al. (US 2018/0021888) teaches laser welding systems, methods, and apparatuses, more particularly, laser welding systems for aluminum alloys and methods of laser welding aluminum alloys ([0004]) with the example depicted in FIGS. 15A and 15B are of laser welding aluminum without filler metal and avoiding hot cracking of the weld was welding a lap joint using a fiber laser, using a laser wavelength of 1064 nanometers (nm)  with the weld involved a laser spot size of 1.2 mm, 3.8 kilowatts (kW) of laser power, a travel speed of 20 min/s, an oscillation diameter of 3 mm, and an oscillation frequency of 25 rotations per second (rps) but does not disclose, teach or render obvious the noted claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724